ALLEN, Chief Judge.
Iowa Mutual Insurance Company, defendant below, seeks to appeal from an order refusing to rule on its motion for taxation of costs against the appellee.
Our decision in Iowa Mutual Insurance Company v. Gulf Heating & Refrigeration Co., Inc., Fla.App.1966, 184 So.2d 705, reversed the judgment of the circuit court.. After the mandate of this court was filed with the clerk of the circuit court, the defendant moved to tax costs in accordance therewith and gave notice of hearing on that motion. The circuit court ordered, on August 31, 1966, “that the ruling on said motion be held in abeyance until a ruling is issued by the Supreme Court of Florida upon the matters now pending before it in this cause” because the Supreme Court had issued a writ of certiorari to this District Court of Appeal in this cause.
The instant appeal arose from the above order recorded on August 31, 1966.
Subsequent to this order, the Supreme Court, 193 So.2d 4, reversed and quashed our decision in Iowa Mutual Insurance Company v. Gulf Heating and Refrigeration Co., Inc., and we withdrew our mandate upon which the defendant sought to have costs taxed against the plaintiff and entered a mandate in conformity with the decision of the Supreme Court.
It therefore appears that the legal question upon which the appellant would have us decide has become moot and nothing would be accomplished by our decision on that question. Bliven v. Turville, Fla.App. 1958, 100 So.2d 91; 2 Fla.Jur., Appeals § 291 (Rev. ed. 1963).
The appeal is dismissed ex mero motu.
Appeal dismissed.
SHANNON and PIERCE, JJ., concur.